PEARSON, Judge
(concurring specially)-
The plaintiff appeals from a summary judgment for the defendant. The appellant having failed to demonstrate from the record the existence of a genuine issue of material fact, I concur in the affirmance. In the case of Rivaux v. Florida Power and Light Company, Fla.1955, 78 So.2d 714, 716, the Supreme Court of Florida affirmed a summary judgment entered under very similar procedure. I consider this case governing upon the issue raised as to the propriety of summary judgment in a situation where the court finds from the affidavits and depositions submitted that an absence of legal liability on the part of the defendant is displayed. If this were a case of original impression. I would be strongly persuaded to the views expressed by Mr. Justice Drew in the dissenting opinion and concurred in by Mr. Justice Se-bring and Mr. Justice Roberts.
The record has been carefully examined in the light of the remaining assignments of error and no abuse of the discretion of the trial judge has been shown.